Citation Nr: 0022709	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  95-03 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel

 

INTRODUCTION

The veteran had active service from July 1947 to September 
1948 and from August 1950 to May 1952.  The veteran died in 
May 1994.  The appellant is his widow.  This appeal arises 
from the June 1994 rating decision of the Roanoke, Virginia 
regional office (RO) that denied service connection for the 
cause of the veteran's death.  A Notice of Disagreement was 
filed in October 1994 and a Statement of the Case was issued 
in November 1994.  A substantive appeal was filed in January 
1995 with no hearing requested. 

The case was remanded in March 1997 for further development.  
The case was thereafter returned to the Board.

In March 2000, the Board requested an advisory opinion from 
an independent medical expert with regard to the cause of the 
veteran's death.  This opinion was rendered in June 2000 and 
has been associated with the record.  After developing 
additional evidence in this case, the Board, in accordance 
with Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
appellant's representative in a June 2000 letter of the 
additional evidence developed, and provided an opportunity to 
respond and/or submit additional evidence.  The appellant 
responded in July 2000 and the representative responded in 
August 2000. 


FINDINGS OF FACT

1.  The veteran died in May 1994; according to the death 
certificate, the immediate cause of death was ventricular 
tachycardia, due to or as a consequence of dilated 
cardiomyopathy, due to or as a consequence of coronary artery 
disease.  Other significant conditions contributing to death 
but not resulting in the underlying case included 
cerebrovascular accident. 

2.  At the time of the veteran's death, service connection 
was in effect for amputation lower third of the left leg; 
left suppurative otitis media; right pes planus, and shell 
fragment wound of left hand, right foot, and right leg.  

3.  Evidence submitted by the appellant makes the claim of 
service connection for the cause of death plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The death certificate indicates that the veteran died in May 
1994.  The immediate cause of death was ventricular 
tachycardia, due to or as a consequence of dilated 
cardiomyopathy, due to or as a consequence of coronary artery 
disease.  Other significant conditions contributing to death 
included cerebrovascular accident.  The veteran's service 
medical records show that he suffered a compound comminuted 
fracture of the left os calcis and metatarsals from stepping 
on a land mine.  In August 1952, service connection for 
deformity of the left foot, residuals of shrapnel fragment 
wound was granted.  In January 1953, the veteran's lower left 
leg was amputated.  In May 1953, it was indicated that 
service connection was in effect for absence, acquired left 
foot and distal 1/3 lower leg, formerly rated for deformity, 
left foot, residuals of shrapnel fragment wounds, and tender 
painful scars, left foot.  

By rating action of December 1987, the RO applied a law 
enacted in 1986 as codified in 38 U.S.C.A. § 360 (currently 
renumbered as 38 U.S.C.A. § 1160).  This law provides that 
where a veteran has suffered the loss or loss of use of one 
foot as a result of a service-connected disability and the 
loss of or loss of use of the other foot as a result of non-
service-connected disability, the Secretary shall pay to the 
veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-
connected disability.  In other words, while service 
connection was not granted for loss of use of the right leg 
due to a cerebrovascular accident, the veteran was held 
eligible for compensation as if the right leg were service 
connected.  Accordingly, by this same rating action, the 
veteran was held eligible to a 100 percent rating for the 
service connected amputation of the lower third of the left 
leg, effective from October 28,1986, when considering the 
service-connected disability and the nonservice connected 
loss of use of the right leg due to cerebrovascular accident.

The record contains an opinion from W. S. Jennings, M.D., 
from September 1999, that there was a connection between the 
amputation of the veteran's lower left leg and his cause of 
death which was coronary artery disease with hypertensive 
cardiovascular disease.  It was believed that it was highly 
probably that the veteran's lower leg amputation contributed 
to his death in that the loss of the left leg produced a 
stress illness in the veteran's life leading to a 
hypertensive disorder that caused the cerebral hemorrhage.  
There was a history of the stress illness in the veteran's 
life, a history of increasing cardiac disability and cerebral 
vascular accident directly related to the amputation of the 
lower left leg. 

Therefore, as the veteran was service connected for a lower 
left leg amputation and a physician has associated the cause 
of the veteran's death with the service connected disability, 
the appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, the appellant has set forth a 
claim which is plausible.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

By rating action in March 1997, this case was Remanded to the 
Board for additional development, to include contacting Dr. 
Jennings and requesting from him copies of all treatment 
records in his possession pertaining to the veteran.  Records 
forwarded to the Board only included those for the interval 
between 1992 and 1994.  However, in a letter dated in 1981, 
this same physician indicated that he had been treating the 
veteran for many years.  An independent expert's opinion was 
requested and obtained by the Board.  In the opinion, the 
examiner pointed out the missing records from Dr. Jennings, 
records that would apparently have been useful to him in 
formulating an opinion.  To provide every consideration to 
the widow, another attempt will be made to obtain all of Dr. 
Jennings treatment records, if such are available.   VA has a 
duty to assist the appellant in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support her claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact Dr. Jennings 
and obtain legible copies of all 
treatment records that have not already 
been obtained, including for the time 
period between 1981 and 1992.  If 
additional records are not available, Dr. 
Jennings should note the reason why.  Dr. 
Jennings current address of record is 
1446 Chesapeake Avenue, Chesapeake, 
Virginia, 23324.  The appellant should be 
contacted to obtain a current address.  

2.  Thereafter, only if any such 
additional evidence is not forwarded by 
the examiner or not available, the RO 
should contact the appellant and notify 
her of the lack of records for the time 
period between 1981 and 1992.  The RO 
should obtain the names and addresses of 
all health care providers who treated the 
veteran for the time period in question.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

3.  After completion of the requested 
development, the RO should review the 
appellant's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the appellant, she and 
her representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The appellant and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 
\


